Name: Council Decision 2011/71/CFSP of 31Ã January 2011 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dÃ¢ Ivoire
 Type: Decision
 Subject Matter: international security;  international trade;  coal and mining industries;  international affairs;  Africa
 Date Published: 2011-02-02

 2.2.2011 EN Official Journal of the European Union L 28/60 COUNCIL DECISION 2011/71/CFSP of 31 January 2011 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dIvoire. (1) (2) In view of the seriousness of the situation in CÃ ´te dIvoire, other persons and entities should be included in the list set out in Annex II to Council Decision 2010/656/CFSP of persons and entities subject to restrictive measures, HAS ADOPTED THIS DECISION: Article 1 Article 7(2) of Decision 2010/656/CFSP is hereby replaced by the following: 2. Where the Council decides to subject a person or entity to the measures referred to in Articles 4(1)(b) and 5(1)(b), it shall amend Annex II accordingly.. Article 2 The persons and entities appearing in the Annex to this Decision shall be added to the list set out in Annex II to Decision 2010/656/CFSP. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 31 January 2011. For the Council The President C. ASHTON (1) OJ L 285, 30.10.2010, p. 28. ANNEX PERSONS AND ENTITIES REFERRED TO IN ARTICLE 2 Name (and any aliases) Identifying information Grounds for designation 1. Mr Philippe Henry Dacoury-Tabley Governor of the BCEAO (Central Bank of West African States): refuses to recognise the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo 2. Mr Denis N'GbÃ © Born 6 September 1956 in Danane; passport number: PS-AE/094GD07 (expires 26 July 2012) National Director of the BCEAO for CÃ ´te d'Ivoire: refuses to recognise the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo 3. Mr Ibrahim Ezzedine Born 5 February 1968 in Bariche (Lebanon); passport number: 08AB14590 (expires 4 October 2014) Entrepreneur: is helping to fund the illegitimate administration of Mr Laurent Gbagbo 4. Mr Roland Dagher Born 8 May 1952 in Bamako (Mali); passport numbers: PD-AE/075FN01 (expired 16 January 2011); 08AA15167 (expires 1 December 2013) Entrepreneur, member of the Economic and Social Council: is helping to fund the illegitimate administration of Mr Laurent Gbagbo 5. Mr Oussou Kouassi Born 1 January 1956 in OumÃ ©; passport numbers: PD-AE/016EU09 (expired 31 August 2009); 08AA80739 (expires 12 July 2014) Director-General for Economic Affairs: refuses to recognise the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo 6. Mr Ossey EugÃ ¨ne Amonkou Born 13 July 1960 in AkoupÃ ©; passport number: 04LE10026 (expires 19 June 2011) Director-General of the National Investment Bank (BNI): refuses to recognise the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo B. Entities Name (and any aliases) Identifying information Grounds for designation 1. Caisse d'Epargne de CÃ ´te dIvoire (Savings Bank of CÃ ´te d'Ivoire) REGISTERED OFFICE Abidjan-Plateau, SMGL Building, 11 Avenue Joseph Anoma, 01 BP 6889 Abidjan 01 RCI Tel.: +225 20 25 43 00 Fax: +225 20 25 53 11 SWIFT: CNCGCIAB - E-mail: info@caissepargne.ci Is helping to fund the illegitimate administration of Mr Laurent Gbagbo 2. Banque de l'Habitat de CÃ ´te d'Ivoire (BHCI) (Housing Bank of CÃ ´te d'Ivoire) 22 Avenue Joseph Anoma - 01 BP 2325 Abidjan 01 CÃ ´te d'Ivoire Tel.: +225 20 25 39 39 - Fax.: +225 20 22 58 18 Is helping to fund the illegitimate administration of Mr Laurent Gbagbo